ORDER ACCEPTING CONDITIONAL AGREEMENT AND APPROVING RESIGNATION
Comes now the Indiana Supreme Court Disciplinary Commission and John F. Schmitt, Respondent in this case, and tender for this Court's approval a conditional agreement for discipline requesting approval of the resignation of Respondent as the agreed sanction.
Upon examination of the matters now pending in this case, we now approve the conditional agreement and, accordingly, find that the Respondent has engaged in professional misconduct and that the appropriate sanction under the circumstances of this case is resignation from the Bar of this state.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Respondent, John F. Schmitt, is hereby removed as a member of the Bar of this State and that the Clerk of this Court strike such name from the roll of attorneys. To be eligible for reinstatement at a future date, the Respondent must comply with the provisions of Admission and Discipline Rule 28, Section 4.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 3(d) governing disbarment and suspension.
Done.
All Justices concur.